office_of_chief_counsel internal_revenue_service memorandum number release date scano-105118-03 cc pa apjp uil date march to ronald p rivelli philadelphia service_center op fs s p p from tiffany smith assistant to the branch chief cc pa apjp subject conversion of a return with an itin to a 1040nr return this responds to your request for significant service_center advice in connection with a series of questions concerning the conversion of a form_1040 return with an itin to a form 1040nr return issue sec_1 whether a form_1040 u s individual_income_tax_return shall be converted to a form 1040nr u s nonresident_alien income_tax return if the taxpayer fails to meet the green card or substantial_presence_test whether the internal_revenue_service service may convert a form_1040 to a form 1040nr which would include the elimination of certain tax advantages and whether the filing of a form_1040 return by a non-resident alien with an individual_taxpayer_identification_number itin constitutes the filing of an income_tax return and is considered a valid_return overview the internal_revenue_code code requires all individuals to file u s tax returns if they have gross_income subject_to u s tax that equals or exceeds the exemption_amount as determined by sec_6012 of the code a nonresident alien’s liability for u s taxes is generally limited to u s source income and is often subject_to tax_treaty provisions that further define their liability for tax and withholding typically these taxpayers use an itin to file form 1040nr with the service and or forms w-8 certificate of foreign status with financial institutions to claim tax_treaty withholding benefits resident aliens for u s tax purposes include those who are lawful permanent residents and eligible to obtain a social_security_number ssn and work in the u s cc pa apjp scano-105118-03 page resident aliens also include any foreign nationals physically present in the u s for a set number of days computed under a formula generally days in the current_year and days counting the current and prior two years this rule does not apply to regular commuters from mexico or canada who remain non-resident aliens resident aliens must file form_1040 series tax returns and report worldwide income in the same manner as u s citizens if they are not eligible for an ssn they must obtain and use an itin however the service continues to consider illegal aliens as u s residents for tax purposes which permits aliens to file individual income_tax returns on form sec_1040 as a result illegal aliens are receiving tax benefits which exceed those received by non- resident_alien taxpayers form 1040nr filers that are in compliance with u s immigration laws as a general_rule resident aliens are taxed in the same manner as u s citizens nonresident_aliens are taxed pursuant to sec_7701 of the code which articulates the tax residency rules under the tax residency rules of sec_7701 generally any alien who is not a resident_alien must be a nonresident_alien an alien can become a resident_alien in one of three ways by being lawfully admitted to the united_states for permanent residence under the immigration laws the green_card_test by meeting the substantial_presence_test a numerical formula which measures days of presence in the united_states or by making the first_year_election a numerical formula under which an alien may pass the substantial_presence_test one year earlier than under normal rules see sec_7701 law and analysis issue sec_7701 provides that an alien individual is treated as a resident_alien if he i is a lawful permanent resident_of_the_united_states green card holder ii meets the substantial_presence_test of sec_7701 or iii makes the first_year_election provided in sec_7701 sec_7701 provides that a individual is a nonresident_alien if he is neither a citizen_of_the_united_states nor a resident_alien under sec_7701 sec_6012 provides with certain exceptions that returns with respect to income taxes under subtitle a must be made by every individual having for the taxable_year gross_income that equals or exceeds the exemption_amount sec_6012 also provides that subject_to such conditions limitations and exceptions and under such regulations as may be prescribed nonresident_alien individuals subject_to the tax imposed by sec_871 may be exempted from the requirement of making returns sec_1_6012-1 of the income_tax regulations regulations sets forth rules for income_tax returns to be filed by u s citizens and resident aliens including nonresident_alien spouses who make an election under sec_6013 to be treated as a resident cc pa apjp scano-105118-03 page sec_1_6012-1 of the regulations sets forth rules for income_tax returns to be filed by nonresident_alien individuals it expressly refers to form 1040nr if an alien individual fails to be classified as a resident_alien under one of the three tests specified in sec_7701 and if he has not made an election under sec_6013 to be treated as a resident then he is covered by sec_1_6012-1 rather than sec_1_6012-1 and he should file form 1040nr not form_1040 issue the impetus for this request for advice is that the requestor would like to extrapolate information from a form_1040 filed by a taxpayer and use that information to fill out a form 1040nr for that taxpayer that is the service would not respect the return filed by the taxpayer but instead would extrapolate certain information from it to a form 1040nr created by the service and processed as if the taxpayer had signed the form 1040nr in essence the service_center is basically preparing a substitute for return and assessing without resort to deficiency procedures more specifically when a form_1040 arrives at the service_center with an itin it will be checked to see if it meets one of the three resident_alien requirements including the substantial_presence_test if the form_1040 does not meet the requirements the service_center will extrapolate applicable information from the form_1040 and fill out a form 1040nr for the taxpayer the service_center will then assess the amounts shown on the form 1040nr and not from the form_1040 actually filed by the taxpayer it should be noted that various line items such as the earned_income_tax_credit and the child_tax_credit allowed for a form_1040 are not available for filers of a form 1040nr the code has very specific requirements for filing returns assessing tax on returns and determining deficiencies in tax so that additional assessments may be made sec_6012 requires that certain individuals having the requisite amount of gross_income file federal_income_tax returns sec_6201 provides that the service shall assess all taxes determined by the taxpayer on such returns sections impose limitations on the manner in which the service may assess any deficiency in taxes once a return within the meaning of sec_6201 is filed these provisions do not permit the service to adjust a taxpayer's account without following those prescribed procedures generally the service has the authority to require taxpayers to file their returns on the correct form however a document may qualify as a return so long as it meets certain requirements see 321_us_219 309_us_304 293_us_172 in 82_tc_766 aff'd 793_f2d_139 6th cir the court summarized the relevant supreme court case law as follows cc pa apjp scano-105118-03 page first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury a taxpayer filing a form_1040 would normally meet these elements the fact that the taxpayer filed on a form other than form 1040nr would not prevent the form_1040 from qualifying as a return under the case law if the service determines that the amounts shown on the form_1040 are incorrect and wishes to adjust those amounts normal assessment procedures must be followed to correct the taxpayer's tax_liability we cannot merely self-assess a return under sec_6201 prepared by a service_center employee if you have any questions please contact at
